In an action to recover damages for personal injuries, etc., the defendant New York City Transit Authority appeals from an amended judgment of the Supreme Court, Kings County (Schneier, J.), entered May 14, 2003, which, upon a jury verdict, after remittitur from this Court for a hearing pursuant to CPLR 4533-b (see Mavashev v New York City Tr. Auth., 300 AD2d 552 [2002]), and upon an order of the same court dated March 25, 2003, reducing the verdict from the principal sum of $345,000 to the principal sum of $245,000, is in favor of the plaintiffs and against it in the principal sum of $245,000.
Ordered that the amended judgment is affirmed, with costs.
Upon remittitur, the Supreme Court determined that 60% of the settlement which the plaintiffs received with respect to an action involving a work-related accident represented compensation for injuries sustained by the plaintiff Arkady Mavashev in a fall from a ladder on June 3, 1990, and 40% of the settlement represented compensation for the aggravation of those injuries he sustained as a passenger in a subway train which derailed. *450Contrary to the appellant’s contention, the Supreme Court’s allocation of the settlement between the original injuries and the aggravation injuries is supported by the record, and we decline to disturb it (see Hill v St. Clare’s Hosp., 67 NY2d 72, 82-86 [1986]). Luciano, J.E, Mastro, Spolzino and Skelos, JJ., concur.